 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       VERASONICS, INC.,
 8                           Plaintiff,
                                                       C17-1764 TSZ
 9         v.
                                                       MINUTE ORDER
10     SUPERSONIC IMAGINE, S.A.,
11                           Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)     Plaintiff’s unopposed motion to seal, docket no. 82, is GRANTED and
14
     Exhibit A to the Declaration of Eric S. Walters, docket no. 86, shall remain under seal.
15       (2)     Plaintiff’s unopposed motion to supplement infringement contentions,
   docket no. 84, is GRANTED, and plaintiff shall serve its amended infringement
16 contentions on defendant within seven (7) days of the date of this Minute Order.

17        (3)    Plaintiff’s motion to dismiss, docket no. 73, defendant’s counterclaim is
   DENIED. Plaintiff’s answer to defendant’s counterclaim shall be filed and served within
18 fourteen (14) days of the date of this Minute Order.

19          (4)     Plaintiff’s request, as set forth in the parties’ LCR 37 submission, docket
     no. 76, for 2 additional depositions, for a total of 12 depositions per party, is GRANTED.
20
          (5)    Based on the parties’ LCR 37 submission, docket no. 76, the Court
21 CONTINUES the trial date and pretrial conference date and EXTENDS the related
   deadlines as follows:
22

23

     MINUTE ORDER - 1
 1
           JURY TRIAL DATE (5 days)                                   September 8, 2020
 2         Statement of preliminary non-infringement and
                                                                      February 1, 2019
              invalidity contentions due
 3
           Parties to exchange preliminary proposed
              constructions of disputed claim terms and               March 25, 2019
 4
              provide list of proposed extrinsic evidence
 5         Joint Claim Chart and Prehearing Statement due             May 23, 2019

 6         Parties to disclose reports from expert witnesses, if
                                                                      May 23, 2019
              any, regarding Markman issues
 7         Parties to disclose rebuttal expert reports, if any,
                                                                      June 24, 2019
              regarding Markman issues
 8
           Deadline for completion of claim construction
                                                                      July 26, 2019
              discovery and for amending pleadings
 9
           Opening claim construction briefs (not to exceed
                                                                      July 31, 2019
10           24 pages in length) must be filed by
           Responsive claim construction briefs (not to exceed
11                                                                    August 15, 2019
              24 pages in length) must be filed by
12                If a claim construction (Markman) hearing is necessary,
                  one will be set upon at least 20 days’ notice to the parties.
13
           Mediation shall be conducted by                            August 30, 2019
14
           Reports from expert witnesses pursuant to
                                                                      December 16, 2019
15            FRCP 26(a)(2) due
           Rebuttal expert reports due                                January 16, 2020
16
           All discovery motions must be filed by
17            (and noted on the motion calendar no later than         January 23, 2020
              the third Friday thereafter)
18
           Discovery completed by                                     February 25, 2020
19
           All dispositive motions must be filed by
              (and noted on the motion calendar no later than         April 2, 2020
20
              the fourth Friday thereafter; see LCR 7(d))
21
           All motions related to expert witnesses                    April 9, 2020
22

23

     MINUTE ORDER - 2
 1             (e.g., Daubert motions) must be filed by
               (and noted on the motion calendar no later than
 2             the third Friday thereafter; see LCR 7(d))

 3          All motions in limine must be filed by
               (and noted on the motion calendar for the Friday     July 9, 2020
 4             before the Pretrial Conference)
            Agreed pretrial order due                               July 24, 2020
 5
            Trial briefs, proposed voir dire questions, proposed
                                                                    July 24, 2020
 6             jury instructions, and trial exhibits due

 7          Pretrial Conference at 10:00 a.m. on                    July 31, 2020

 8        All terms and conditions and all other dates and deadlines not inconsistent
   herewith that are set forth in the Minute Order entered May 22, 2018, docket no. 42, or in
 9 the Local Civil Rules, Local Patent Rules, or Federal Rules of Civil Procedure shall
   remain in full force and effect.
10
          (6)    The Clerk is directed to send a copy of this Minute Order to all counsel of
11 record.

12         Dated this 10th day of January, 2019.

13
                                                     William M. McCool
14                                                   Clerk

15                                                   s/Karen Dews
                                                     Deputy Clerk
16

17

18

19

20

21

22

23

     MINUTE ORDER - 3
